Citation Nr: 0831686	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 5, 2000 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for paranoid schizophrenia, and awarded a 100 percent rating, 
effective July 5, 2000.  The veteran appeared before the 
undersigned at a videoconference hearing in July 2004.  The 
transcript is of record.  This case was before the Board in 
May 2007 when it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was originally denied service connection for 
a nervous condition in a January 1982 rating decision.  The 
veteran did not appeal this denial.  

3.  The veteran's January 1999 request to reopen her 
previously denied claim of service connection for a nervous 
condition was denied in a March 1999 RO determination because 
the veteran had not submitted new and material evidence to 
reopen her claim.  She did not appeal this denial.  

4.  During a June 27, 2000 VA triage assessment, the veteran 
advised that she was seeking treatment for her nervous 
condition, and was there seeking benefits for service 
connection.  

5.  A formal request to reopen the veteran's previously 
denied claim of service connection for a nervous condition 
was received at the RO on July 5, 2000.


CONCLUSION OF LAW

An earlier effective date of June 27, 2000 (but no earlier), 
is warranted for the grant of service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA, in part, describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the April 2003 rating decision that is on appeal 
granted service connection for paranoid schizophrenia and 
assigned an effective date for this award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2003 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of awards 
and readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a July 2006 letter 
provided the veteran with notice regarding the effective 
dates of awards; the claim was readjudicated in April 2008.  
See April 2008 Supplemental SOC (SSOC).

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  In this regard, the Social Security 
Administration (SSA) was contacted and informed VA that the 
veteran is not in receipt of disability benefits and SSA has 
no medical records on file.  The veteran has not identified 
any other pertinent evidence that remains outstanding.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

The veteran contends that she is entitled to an effective 
date earlier than July 5, 2000, for her service-connected 
paranoid schizophrenia.  She specifically requests that she 
be awarded an effective date of January 22, 1999.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  See 38 
C.F.R. § 3.155. 

As noted above, the veteran was originally denied service 
connection for a nervous condition in a January 1982 rating 
decision.  She did not appeal this decision.  With a January 
22, 1999 request to reopen, the veteran did not submit any 
additional evidence in support of her claim.  The RO, thus, 
denied her claim in a March 1999 determination, finding that 
no new and material evidence had been submitted to reopen her 
claim.  The veteran did not appeal this decision.  

Between March 1999 and July 2000, there was no evidence 
received by the RO regarding the veteran's claim.  

On June 27, 2000, the veteran sought VA treatment for her 
mental disorder and nervous condition.  The treating 
personnel indicated that after the veteran's interview, she 
requested information on service connection.  She advised the 
personnel that her pursuit of benefits for service connection 
was the reason she went to the VAMC for treatment that day.  
The treating personnel noted that the veteran was trying to 
file for a claim of service connection and that she thought 
the interview would serve that purpose.  The veteran was 
advised to contact the RO and the Office of Compensation and 
Pension.  

The RO received the veteran's formal request to reopen her 
previously denied claim of service connection for a 
psychiatric disability on July 5, 2000.  

Given the evidence as outlined above, the Board finds that 
the veteran's June 27, 2000 statement to VAMC personnel 
regarding her wish to file for service connection for her 
nervous condition and mental disability qualifies as an 
informal request to reopen her previously denied claim of 
service connection for a nervous condition, now characterized 
as paranoid schizophrenia.  

The Board appreciates the veteran's assertions that the 
effective date for the grant of service connection should be 
January 22, 1999, but that claim was denied in March 1999 on 
the basis that new and material evidence had not been 
submitted to reopen her claim.  There is no evidence of 
record that could be construed as a notice of disagreement to 
the March 1999 RO determination, nor did she submit any 
evidence in support of her claim.  This decision is final and 
not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE has not been 
alleged, and that determination is a legal bar to an 
effective date prior to the date of the decision.

Thus, the veteran is awarded an earlier effective date of 
June 27, 2000, but no earlier, for the grant of service 
connection for paranoid schizophrenia.


ORDER

An earlier effective date of June 27, 2000, for the grant of 
service connection for paranoid schizophrenia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


